                Case 4:20-cv-00266-RM Document 31 Filed 03/25/21 Page 1 of 4




     Stuart C. Gillespie (CO Bar No. 42861) (admitted pro hac vice)
 1   EARTHJUSTICE
 2   633 17th Street, Suite 1600
     Denver, CO 80202
 3   (303) 996-9616
 4   sgillespie@earthjustice.org

 5   Janette K. Brimmer (WA Bar No. 41271) (admitted pro hac vice)
     EARTHJUSTICE
 6   810 Third Avenue, Suite 610
 7   Seattle, WA 98104
     (206) 343-7340
 8   jbrimmer@earthjustice.org
 9
     Counsel for Pascua Yaqui Tribe, Quinault Indian Nation,
10   Menominee Indian Tribe of Wisconsin, Tohono O’odham
     Nation, Fond du Lac Band of Lake Superior Chippewa,
11   and Bad River Band of Lake Superior Chippewa
12
                           UNITED STATES DISTRICT COURT
13                     FOR THE DISTRICT OF ARIZONA AT TUCSON
14
     PASCUA YAQUI TRIBE; QUINAULT
15   INDIAN NATION; FOND DU LAC BAND                  Case No. 4:20-cv-00266-RM
     of LAKE SUPERIOR CHIPPEWA;
16   MENOMINEE INDIAN TRIBE of                        Assigned Judge: Rosemary Márquez
17   WISCONSIN; TOHONO O’ODHAM
     NATION; and BAD RIVER BAND OF                    SECOND NOTICE OF
18   LAKE SUPERIOR CHIPPEWA,                          SUPPLEMENTAL INFORMATION
                                                      FOR PLAINTIFFS’ RESPONSE IN
19
                                       Plaintiffs,    OPPOSITION TO MOTION FOR
20         v.                                         ABEYANCE
21   UNITED STATES ENVIRONMENTAL
22   PROTECTION AGENCY; ANDREW
     WHEELER, in his official capacity as
23   Administrator of the United States
     Environmental Protection Agency; UNITED
24
     STATES ARMY CORPS OF ENGINEERS;
25   and R.D. JAMES, in his official capacity as
     Secretary of the Army for Civil Works,
26
27                                   Defendants.

28
                                                -1-
               Case 4:20-cv-00266-RM Document 31 Filed 03/25/21 Page 2 of 4




 1          Plaintiffs Pascua Yaqui Tribe, Quinault Indian Nation, Fond du Lac Band of Lake
 2   Superior Chippewa, Menominee Indian Tribe of Wisconsin, Tohono O’odham Nation,
 3   and Bad River Band of Lake Superior Chippewa (the “Tribes”) hereby file this Second
 4   Notice of Supplemental Information in support of the Tribes’ Opposition to Defendants’
 5   Motion for an Abeyance (the “Motion”). The Tribes filed their brief in opposition to the
 6   Motion on March 4, 2021 at which time the Tribes provided the court with information
 7   concerning application of the Navigable Waters Protection Rule (the “Rule”) that is the
 8   subject of this case. See, Dkt. No. 26, attachments 1 and 2.
 9          In particular, the Tribes described the U.S. Army Corps of Engineers’ efforts to
10   fast-track a request to eliminate jurisdiction over the Rosemont mine site based on the
11   Rule, thereby giving the mining company a free pass to destroy some of Arizona’s richest
12   streams and ecosystems. Id. at 8. For over a decade, the Corps and mining company
13   have agreed that the Rosemont mine site contains 101.6 acres of potentially jurisdictional
14   waters, including 154 individual ephemeral streams and springs that encompass 18
15   stream miles, and two wetlands. ECF No. 26-1, Ex. B at 3. The company cannot
16   therefore develop the Rosemont mine without obtaining a Section 404 Permit in
17   compliance with the Clean Water Act. ECF 26 at 5-6. To eliminate this requirement,
18   however, the mining company hastily asked the Corps to categorically disclaim
19   jurisdiction over the mine site based on the new Rule’s exclusions. Id. at 6. Such a
20   revocation would cause irreversible harm to the Tohono O’odham Nation and Pascua
21   Yaqui Tribe, whose members consider the life-giving waters on the mine site sacred to
22   their cultures. Id. at 8.
23          This Second Notice provides the Court with additional new information that is
24   directly relevant to the Motion under consideration and concerns the Corps’ application
25   of the Rule to completely exclude waters at the Rosemont mine site from the protections
26   of the Clean Water Act. Today, the Corps issued a decision concluding that “waters of
27   the United States do not occur within the review area” under the new Rule’s categorical
28
                                                 -2-
              Case 4:20-cv-00266-RM Document 31 Filed 03/25/21 Page 3 of 4




 1   exclusions. See Letter from Colonel Julie A. Balten to Matt Bingham (March 24, 2021),
 2   attached as Ex. 1. This abrupt decision underscores the Corps’ ongoing efforts to apply
 3   the Rule to revoke critical Clean Water Act protections, thereby causing damage to the
 4   Tribes’ and the Nation’s waters.
 5
 6   DATED: March 25, 2021                            s/ Stuart Gillespie
                                                      Stuart C. Gillespie, CO # 42861
 7                                                    EARTHJUSTICE
 8                                                    633 17th Street, Suite 1600
                                                      Denver, CO 80202
 9                                                    (303) 996-9616
                                                      sgillespie@earthjustice.org
10
11                                                    Janette K. Brimmer, WSBA # 41271
                                                      EARTHJUSTICE
12                                                    810 Third Avenue, Suite 610
                                                      Seattle, WA 98104
13
                                                      (206) 343-7340
14                                                    jbrimmer@earthjustice.org
15                                                    Counsel for Pascua Yaqui Tribe,
16                                                    Quinault Indian Nation, Fond du Lac
                                                      Band of Lake Superior Chippewa,
17                                                    Menominee Indian Tribe of Wisconsin,
                                                      Tohono O’odham Nation, and Bad River
18
                                                      Band of Lake Superior Chippewa
19
20
21
22
23
24
25
26
27
28
                                                -3-
              Case 4:20-cv-00266-RM Document 31 Filed 03/25/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on this 25th day of March, 2021, I electronically filed the

 3   foregoing Second Notice of Supplemental Authority with the Clerk of the District Court
 4
     using the CM/ECF system, which will send notice of this filing by e-mail to all counsel
 5
     of record.
 6
 7   Daniel Pinkston
     Hubert T. Lee
 8   999 18th Street,
 9   South Terrace, Suite 370,
     Denver, CO 80202
10   daniel.pinkston@usdoj.gov
     Phone: (303) 844-1804
11   Facsimile: (303) 844-1350
12
     Attorney for Defendants
13
                                                s/ Stuart C. Gillespie
14
                                                Stuart C. Gillespie
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -4-
